DETAILED ACTION

         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Response Date
2. 	This Office Action is in response to applicant's response filed on March 23, 2022 from 

Non-Final Office Action mailed out on December 24, 2021. 


  			                        Status of Claims 
3.   	Claims 1 and 11 have been amended. Claims 7 and  17 have been canceled. 

Claims 1-6, 8-16 and 18-20 are pending in the Application.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-6, 8-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. Pub. No. US 2017/0025151 A1 (Hereinafter “Han”) in view of Dabbiru et al. Pub. No. US 2021/0084368 A1 (Hereinafter “Dabbiru”).

 	Regarding Claim 1, Han discloses a computer-implemented method for uploading media objects unto a web platform, the method executable by a server that hosts the web platform, the server being communicatively coupled to an electronic device via a communication network (see paragraph [0176]), the method comprising: 
acquiring, by the server, from the user electronic device, a first media object having a first duration time and a second media object having a second duration time for uploading unto the web platform (see paragraphs [0168] and [0179]); 
queuing for upload, by the server, the first media object unto the web platform (see paragraph [0188]); 
determining, by the server, a remaining time available for publishing the second media object, the remaining time corresponding to a difference between a predetermined time limit set by the web platform and the first duration time (see paragraph [0187]); 
in response to the remaining time being below the second duration time, shortening the first media object to reduce the first duration time until the second duration time is below the remaining time; 
 in response to the second duration time being below the remaining time, publishing the first media object and the second media object as a merged media object.  
Han fails to explicitly disclose:
the shortening comprising: 
analyzing the first media object to determine one or more sets of frames, a given set of frames including two or more frames having a common configuration; 
removing at least one frame from at least one of the one or more sets of frames;
in analogous art, Dabbiru teaches:
the shortening (see paragraph [0075]) comprising: 
analyzing the first media object to determine one or more sets of frames, a given set of frames including two or more frames having a common configuration (see paragraphs [0025] and [0074]); 
removing at least one frame from at least one of the one or more sets of frames (see paragraph [0075]);
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Han with the 

teaching as taught by Dabbiru in order to modify an original digital video content with supplemental digital video content. The supplemental digital video content may be dynamically selected and may change over time and/or for different viewers of the final digital video content. In this way, for example, the final digital video content can be modified (e.g. for freshness, localization, personalization, etc.) without the need to entirely replace the original digital video content.

	Regarding Claim 2, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 1. Han further discloses wherein the method further comprises: prior to uploading the first media object, determining the first duration time to be below the predetermined time limit; in response to determining the first duration time to be below the predetermined time limit, queuing for upload the first media object (see paragraphs [0186]-[0187]).  
 
Regarding Claim 3, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 1. Han further discloses wherein the method further comprises: in response to determining the first duration time to be above the predetermined time limit, shortening the first duration time to be below the predetermined time limit (see paragraphs [0222]-[0223]).   

Regarding Claim 4, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 3. Han further discloses prior to queuing for upload the first media object, determining if the first duration time is above a minimum length requirement and below a maximum length requirement; in response to the first duration time being below the minimum length requirement, not uploading the first media object; in response to the first duration time being above the maximum length requirement, shortening the first media object to reduce the first duration time until the first duration time is below the maximum length requirement (see paragraphs [0186]-[0187]).  

Regarding Claim 5, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 1. Han further discloses wherein shortening the first duration time comprises shortening the first duration time by a predetermined amount of time (see paragraph [0175]).  

Regarding Claim 6, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 5. Han further discloses wherein the predetermined amount of time corresponds to two seconds (see paragraph [0175]).  

Regarding Claim 8, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 1. Han further discloses wherein the first media object and the second media object are videos (see paragraphs [0176]-[1079]). 

Regarding Claim 9, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 5. Han further discloses the method further comprising: acquiring, by the server, from the user electronic device, a third media object having a third duration time for uploading unto the web platform; determining, by the server, a second remaining time available for publishing the third media object, the second remaining time corresponding to a difference between the predetermined time limit and a sum of the reduced first duration time and the second duration time; 16527931.1in response to the second remaining time being below the third duration time, shortening at least one of the first media object and second media object to reduce the first duration time or second duration time until the third duration time is below the remaining time (see paragraphs [0186]-[0187]).  

 Regarding Claim 10, Han in view of Dabbiru discloses the method as discussed in the rejection of claim 9. Han further discloses wherein shortening the at least one of the first media object and second media object comprises at least one of: further shortening the first duration time by the predetermined amount of time; shortening the second duration time by the predetermined amount of time (see paragraph [0175]).    

Regarding Claim 11, the claim is being analyzed with respect to the discussion of claim 1.

  Regarding Claim 12, the claim is being analyzed with respect to the discussion of claim 2.

 Regarding Claim 13, the claim is being analyzed with respect to the discussion of claim 3.

 Regarding Claim 14, the claim is being analyzed with respect to the discussion of claim 4.

 Regarding Claim 15, the claim is being analyzed with respect to the discussion of claim 5.

 Regarding Claim 16, the claim is being analyzed with respect to the discussion of claim 6.

Regarding Claim 18, the claim is being analyzed with respect to the discussion of claim 8.
 	
Regarding Claim 19, the claim is being analyzed with respect to the discussion of claim 9.

Regarding Claim 20, the claim is being analyzed with respect to the discussion of claim 10.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /ALAZAR TILAHUN/Primary Examiner, Art Unit 2424